March 2021
TABLE OF CONTENTS

COMMISSION ORDERS
03-08-2021

MARFORK COAL COMPANY

WEVA 2019-0321

Page 104

03-24-2021

CARGILL DEICING TECHNOLOGY

CENT 2020-0130

Page 107

03-24-2021

RIVER VIEW COAL, LLC

No. KENT 2019-0205

Page 110

03-24-2021

COPENHAVER CONSTRUCTION,
INC.

WEST 2019-0461-M

Page 113

03-26-2021

BAILEY QUARRIES, INC.

CENT 2020-0043

Page 116

ADMINISTRATIVE LAW JUDGE DECISIONS
03-09-2021

CONSOL PENNSYLVANIA COAL
COMPANY LLC

PENN 2019-0094

Page 120

ADMINISTRATIVE LAW JUDGE ORDERS
03-11-2021

SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
on behalf of TRACY A. LEWIS
v.
TIP TOP MATERIALS, LLC

VA 2021-0008-D

Page 138

03-16-2021

SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
on behalf of TRACY A. LEWIS,
v.
TIP TOP MATERIALS, LLC

VA 2021-0008-D

Page 142

i

No Review was Granted or Denied During the Month of March 2021

ii

COMMISSION ORDERS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710

March 8, 2021
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH7
ADMINISTRATION (MSHA)

Docket No. WEVA 2019-0321
A.C. No. 46-09048-479245

v.
MARFORK COAL COMPANY

BEFORE: Traynor, Chair; Althen and Rajkovich, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C. §
801 et seq. (2012) (“Mine Act”). On March 15, 2019, the Commission received from Marfork
Coal Company (“Marfork”) a motion seeking to reopen a penalty assessment that had become a
final order of the Commission pursuant to section 105(a) of the Mine Act, 30 U.S.C. § 815(a).
Under section 105(a) of the Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).
We have held, however, that in appropriate circumstances, we possess jurisdiction to
reopen uncontested assessments that have become final Commission orders under section 105(a).
Jim Walter Res., Inc., 15 FMSHRC 782, 786-89 (May 1993) (“JWR”). In evaluating requests to
reopen final orders, the Commission has found guidance in Rule 60(b) of the Federal Rules of
Civil Procedure, under which the Commission may relieve a party from a final order of the
Commission on the basis of mistake, inadvertence, excusable neglect, or other reason justifying
relief. See 29 C.F.R. § 2700.1(b) (“the Commission and its Judges shall be guided so far as
practicable by the Federal Rules of Civil Procedure”); JWR, 15 FMSHRC at 787. We have also
observed that default is a harsh remedy and that, if the defaulting party can make a showing of
good cause for a failure to timely respond, the case may be reopened and appropriate
proceedings on the merits permitted. See Coal Prep. Servs., Inc., 17 FMSHRC 1529, 1530 (Sept.
1995).
Records of the Department of Labor’s Mine Safety and Health Administration
(“MSHA”) indicate that the proposed assessment was delivered on December 10, 2018, and
became a final order of the Commission on January 9, 2019. Marfork asserts that the proposed
assessment was received at the operator’s mailing address on December 10; however, the

43 FMSHRC Page 104

delivery driver who received it was unable to deliver the document to the mine’s operational
address until two days later. As a result, the assessment was incorrectly stamped as received on
December 12, 2018, with a response deadline of January 11, 2019. Marfork mailed the notice of
contest on January 11, two days after the assessment became final. Marfork learned that the
delinquency in late February 2019, and filed a motion to reopen within 30 days.
The Secretary does not oppose the request to reopen, but urges the operator to take steps
to ensure that future penalty contests are timely filed. Marfork states that it will endeavor to
ensure that the date entered in its processing system reflects the actual date of receipt, and will
remind all personnel handling contests, including mail delivery handlers, of the importance of
proper mail-handling and calendaring.
Having reviewed Marfork’s request and the Secretary’s response, we find that the delay
in this instance was the result of an inadvertent administrative error. To prevent such a mistake
from recurring, however, we urge the operator to enact procedures to ensure the correct date of
receipt is entered into the calendaring system going forward. In the interest of justice, we hereby
reopen this matter and remand it to the Chief Administrative Law Judge for further proceedings
pursuant to the Mine Act and the Commission’s Procedural Rules, 29 C.F.R. Part 2700.
Accordingly, consistent with Rule 28, the Secretary shall file a petition for assessment of penalty
within 45 days of the date of this order. See 29 C.F.R. § 2700.28.

/s/ Arthur R. Traynor, III
Arthur R. Traynor III, Chair

/s/ William I. Althen
William I. Althen, Commissioner

/s/ Marco M. Rajkovich, Jr.
Marco M. Rajkovich, Jr., Commissioner

43 FMSHRC Page 105

Distribution:
James P. McHugh, Esq.
Hardy Pence, PLLC,
10 Hale Street, 4th Floor
PO Box 2548
Charleston, WV 25329-2548
jmchugh@hardypence.com
John M. McCracken, Esq.
Office of the Solicitor
Division of Mine Safety and Health
U.S. Department of Labor
201 12th Street South, Suite 401
Arlington, VA 22202-5452
McCracken.John.M@dol.gov
April Nelson, Esq.
Office of the Solicitor
U.S. Department of Labor
201 12th Street South, Suite 401
Arlington, VA 22202-5452
Nelson.April@dol.gov
Chief Administrative Law Judge Glynn Voisin
Federal Mine Safety & Health Review Commission
1331 Pennsylvania Avenue, NW, Suite 520N
Washington, DC 20004-1710
GVoisin@fmshrc.gov
Melanie Garris
Office of Civil Penalty Compliance
Mine Safety and Health Administration
201 12th Street South, Suite 401
Arlington, VA 22202-5452
Garris.Melanie@DOL.GOV

43 FMSHRC Page 106

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710

March 24, 2021

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
v.

Docket No. CENT 2020-0130
A.C. No. 16-00509-506934
Docket No. CENT 2020-0131
A.C. No. 16-00509-503010

CARGILL DEICING TECHNOLOGY

BEFORE: Traynor, Chair; Althen and Rajkovich, Commissioners
ORDER
BY THE COMMISSION:
These matters arise under the Federal Mine Safety and Health Act of 1977, 30 U.S.C. §
801 et seq. (2018) (“Mine Act”). On April 24, 2020, the Commission received from Cargill
Deicing Technology a motion seeking to reopen two penalty assessments that had become final
orders of the Commission pursuant to section 105(a) of the Mine Act, 30 U.S.C. § 815(a).1
Under section 105(a) of the Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).
We have held, however, that in appropriate circumstances, we possess jurisdiction to
reopen uncontested assessments that have become final Commission orders under section 105(a).
Jim Walter Res., Inc., 15 FMSHRC 782, 786-89 (May 1993) (“JWR”). In evaluating requests to
reopen final orders, the Commission has found guidance in Rule 60(b) of the Federal Rules of
Civil Procedure, under which the Commission may relieve a party from a final order of the
Commission on the basis of mistake, inadvertence, excusable neglect, or other reason justifying
relief. See 29 C.F.R. § 2700.1(b) (“the Commission and its Judges shall be guided so far as
practicable by the Federal Rules of Civil Procedure”); JWR, 15 FMSHRC at 787. We have also
observed that default is a harsh remedy and that, if the defaulting party can make a showing of
good cause for a failure to timely respond, the case may be reopened and appropriate
proceedings on the merits permitted. See Coal Prep. Servs., Inc., 17 FMSHRC 1529, 1530 (Sept.
1995).
For the limited purpose of addressing the motions to reopen, we hereby consolidate
these captioned dockets. 29 C.F.R. § 2700.12.
1

43 FMSHRC Page 107

Records of the Department of Labor’s Mine Safety and Health Administration
(“MSHA”) indicate that a proposed assessment was delivered on November 4, 2019, and became
a final order on December 4, 2019 (CENT 2020-0131). A second proposed assessment was
delivered on January 10, 2020 and became a final order of the Commission on February 9, 2020
(CENT 2020-0130). Cargill asserts that it inadvertently mailed the notice of contest forms along
with payment for the remainder of the citations at issue to MSHA’s address in St. Louis,
Missouri.
The Secretary does not oppose the request to reopen, but urges the operator to take steps
to ensure that future penalty contests are timely filed with MSHA’s Civil Penalty Compliance
Office in Arlington, Virginia.
Having reviewed Cargill’s request and the Secretary’s response, we find that Cargill’s
failure to timely contest was the result of an inadvertent mistake. In the interest of justice, we
hereby reopen these matters and remand the cases to the Chief Administrative Law Judge for
further proceedings pursuant to the Mine Act and the Commission’s Procedural Rules, 29 C.F.R.
Part 2700. Accordingly, consistent with Rule 28, the Secretary shall file a petition for assessment
of penalty within 45 days of the date of this order. See 29 C.F.R. § 2700.28.

/s/ Arthur R. Traynor, III
Arthur R. Traynor, III, Chair

/s/ William I. Althen
William I. Althen, Commissioner

/s/ Marco M. Rajkovich, Jr.
Marco M. Rajkovich, Jr., Commissioner

43 FMSHRC Page 108

Distribution:
Avi Meyerstein
Brian Hendrix
Charles Fleischmann
HUSCH BLACKWELL, LLP
750 17th Street, NW, Suite 900
Washington, DC. 20006-4675
Avi.meyerstein@huschblackwell.com
John M. McCracken, Esq.
Office of the Solicitor
Division of Mine Safety and Health
U.S. Department of Labor
201 12th Street South, Suite 401
Arlington, VA 22202-5452
McCracken.John.M@dol.gov
April Nelson, Esq.
Office of the Solicitor
U.S. Department of Labor
201 12th Street South, Suite 401
Arlington, VA 22202-5452
Nelson.April@dol.gov
Chief Administrative Law Judge Glynn Voisin
Federal Mine Safety & Health Review Commission
1331 Pennsylvania Avenue, NW, Suite 520N
Washington, DC 20004-1710
GVoisin@fmshrc.gov
Melanie Garris
Office of Civil Penalty Compliance
Mine Safety and Health Administration
201 12th Street South, Suite 401
Arlington, VA 22202-5452
Garris.Melanie@DOL.GOV

43 FMSHRC Page 109

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710

March 24, 2021

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

Docket No. KENT 2019-0205
A.C. No. 15-19374-481326

v.
RIVER VIEW COAL, LLC

BEFORE: Traynor, Chair; Althen and Rajkovich, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C. §
801 et seq. (2012) (“Mine Act”). On April 24, 2020, the Commission received from River View
Coal, LLC a motion seeking to reopen a penalty assessment that had become a final order of the
Commission pursuant to section 105(a) of the Mine Act, 30 U.S.C. § 815(a).
Under section 105(a) of the Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).
We have held, however, that in appropriate circumstances, we possess jurisdiction to
reopen uncontested assessments that have become final Commission orders under section 105(a).
Jim Walter Res., Inc., 15 FMSHRC 782, 786-89 (May 1993) (“JWR”). In evaluating requests to
reopen final orders, the Commission has found guidance in Rule 60(b) of the Federal Rules of
Civil Procedure, under which the Commission may relieve a party from a final order of the
Commission on the basis of mistake, inadvertence, excusable neglect, or other reason justifying
relief. See 29 C.F.R. § 2700.1(b) (“the Commission and its Judges shall be guided so far as
practicable by the Federal Rules of Civil Procedure”); JWR, 15 FMSHRC at 787. We have also
observed that default is a harsh remedy and that, if the defaulting party can make a showing of
good cause for a failure to timely respond, the case may be reopened and appropriate
proceedings on the merits permitted. See Coal Prep. Servs., Inc., 17 FMSHRC 1529, 1530 (Sept.
1995).

43 FMSHRC Page 110

Records of the Department of Labor’s Mine Safety and Health Administration
(“MSHA”) indicate that a proposed assessment was delivered on January 18, 2019, and became a
final order on February 17, 2019. River View asserts that it attempted to file the notice of contest
for the captioned proceeding on February 11, 2019 by email.
The Secretary does not oppose the request to reopen, but urges the operator to take steps
to ensure that future penalty contests are timely filed and sent to MSHA’s Civil Penalty
Compliance Office at the address stated in the proposed penalty assessment.
Having reviewed River View’s request and the Secretary’s response, we find good cause
to relieve River View from the final order. In the interest of justice, we hereby reopen this matter
and remand the case to the Chief Administrative Law Judge for further proceedings pursuant to
the Mine Act and the Commission’s Procedural Rules, 29 C.F.R. Part 2700. Accordingly,
consistent with Rule 28, the Secretary shall file a petition for assessment of penalty within 45
days of the date of this order. See 29 C.F.R. § 2700.28.

/s/ Arthur R. Traynor, III
Arthur R. Traynor, III, Chair

/s/ William I. Althen
William I. Althen, Commissioner

/s/ Marco M. Rajkovich, Jr.
Marco M. Rajkovich, Jr., Commissioner

43 FMSHRC Page 111

Distribution:
Kevin Vaughn
Director of Safety and Training
River View Coal, LLC
835 SR 1179
Waverly, KY 42462
Kevin.vaughn@arlp.com
John M. McCracken, Esq.
Office of the Solicitor
Division of Mine Safety and Health
U.S. Department of Labor
201 12th Street South, Suite 401
Arlington, VA 22202-5452
McCracken.John.M@dol.gov
April Nelson, Esq.
Office of the Solicitor
U.S. Department of Labor
201 12th Street South, Suite 401
Arlington, VA 22202-5452
Nelson.April@dol.gov
Chief Administrative Law Judge Glynn Voisin
Federal Mine Safety & Health Review Commission
1331 Pennsylvania Avenue, NW, Suite 520N
Washington, DC 20004-1710
GVoisin@fmshrc.gov
Melanie Garris
Office of Civil Penalty Compliance
Mine Safety and Health Administration
201 12th Street South, Suite 401
Arlington, VA 22202-5452
Garris.Melanie@DOL.GOV

43 FMSHRC Page 112

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710

March 24, 2021

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

Docket No. WEST 2019-0461-M
A.C. No. 45-03745-490744

v.
COPENHAVER CONSTRUCTION, INC.

BEFORE: Traynor, Chair; Althen and Rajkovich, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C. §
801 et seq. (2018) (“Mine Act”). On July 23, 2019, the Commission received from Copenhaver
Construction, Inc., a motion seeking to reopen a penalty assessment that it previously paid. The
Secretary did not oppose the request.
Under section 105(a) of the Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).
We have held, however, that in appropriate circumstances, we possess jurisdiction to
reopen uncontested assessments that have become final Commission orders under section 105(a).
Jim Walter Res., Inc., 15 FMSHRC 782, 786-89 (May 1993) (“JWR”). In evaluating requests to
reopen final orders, the Commission has found guidance in Rule 60(b) of the Federal Rules of
Civil Procedure, under which the Commission may relieve a party from a final order of the
Commission on the basis of mistake, inadvertence, excusable neglect, or other reason justifying
relief. See 29 C.F.R. § 2700.1(b) (“the Commission and its Judges shall be guided so far as
practicable by the Federal Rules of Civil Procedure”); JWR, 15 FMSHRC at 787. We have also
observed that default is a harsh remedy and that, if the defaulting party can make a showing of
good cause for a failure to timely respond, the case may be reopened and appropriate
proceedings on the merits permitted. See Coal Prep. Servs., Inc., 17 FMSHRC 1529, 1530 (Sept.
1995).
On June 4, 2019, the Mine Safety and Health Administration (“MSHA”) received a
$8,062 payment from Copenhaver in satisfaction of the 15 citations at issue in this proceeding.

43 FMSHRC Page 113

Sometime thereafter, Copenhaver contested a specially assessed civil penalty for an
additional citation which was issued by an MSHA inspector during the same inspection as the 15
subject citations. Copenhaver represents that after receiving the special assessment and
conferring with counsel, it now desires to contest every citation that arose from the inspection.
Yet, Copenhaver concedes that its change-of-heart “does not reflect indifference,
inattention or general carelessness.” Mot. at 1. And its motion does not assert that the operator
made a mistake, nor does it provide any other reason that would justify relief pursuant to Rule
60(b). Accordingly, Copenhaver’s motion is deficient on its face. The operator has failed to
establish good cause to reopen a final order. See Brzeczek v. Centerior Energy, 221 F3d 1333
(6th Cir. 2000) (“A change of mind is not an adequate basis to vacate a judgment pursuant to
Rule 60(b).”).1
Therefore, the operator’s motion is DENIED.

/s/ Arthur R. Traynor, III
Arthur R. Traynor, III, Chair

/s/ William I. Althen
William I. Althen, Commissioner

/s/ Marco M. Rajkovich, Jr.
Marco M. Rajkovich, Jr., Chairman

Furthermore, on November 6, 2019, a Commission Judge issued a Decision Approving
Settlement for the referenced specially assessed penalty (Docket No. WEST 2019-0457-M.)
Copenhaver agreed to pay a regularly assessed penalty in lieu of the specially assessed penalty.
1

43 FMSHRC Page 114

Distribution:
Matthew DeAtley, Esq.
DeAtley Law, PLLC
405 S. 8th Street, Suite 202
Boise, Idaho 83702
matt@deatleylaw.com
John M. McCracken, Esq.
Office of the Solicitor
Division of Mine Safety and Health
U.S. Department of Labor
201 12th Street South, Suite 401
Arlington, VA 22202-5452
McCracken.John.M@dol.gov
April Nelson, Esq.
Office of the Solicitor
U.S. Department of Labor
201 12th Street South, Suite 401
Arlington, VA 22202-5452
Nelson.April@dol.gov
Chief Administrative Law Judge Glynn Voisin
Federal Mine Safety & Health Review Commission
1331 Pennsylvania Avenue, NW, Suite 520N
Washington, DC 20004-1710
GVoisin@fmshrc.gov
Melanie Garris
Office of Civil Penalty Compliance
Mine Safety and Health Administration
201 12th Street South, Suite 401
Arlington, VA 22202-5452
Garris.Melanie@DOL.GOV

43 FMSHRC Page 115

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710

March 26, 2020
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

Docket No. CENT 2020-0043
A.C. No. 23-00252-496351
Docket No.: CENT 2020-0044
A.C. No. 23-01978-496352

v.
BAILEY QUARRIES, INC.

Docket No.: CENT 2020-0045
A.C. No. 23-02219-498428

SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
v.
Docket No.: CENT 2020-0046
A.C. No. 03-01232-498119

CARROLL COUNTY STONE, INC.

BEFORE: Traynor, Chair; Althen and Rajkovich, Commissioners
ORDER
BY THE COMMISSION:
These matters arise under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (2018) (“Mine Act”). On December 6, 2019, the Commission received a motion
from Michael Boardman on behalf of Bailey Quarries, Inc., and Carroll County Stone, Inc.,
seeking to reopen multiple penalty assessments that had become final orders of the
Commission pursuant to section 105(a) of the Mine Act, 30 U.S.C. § 815(a).1
Under section 105(a) of the Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).
We have held, however, that in appropriate circumstances, we possess jurisdiction to
reopen uncontested assessments that have become final Commission orders under section
105(a). Jim Walter Res., Inc., 15 FMSHRC 782, 786-89 (May 1993) (“JWR”). In evaluating
1

For the limited purpose of addressing the motions to reopen, we hereby grant the
operator’s request to consolidate these captioned dockets. 29 C.F.R. § 2700.12.

43 FMSHRC Page 116

requests to reopen final orders, the Commission has found guidance in Rule 60(b) of the Federal
Rules of Civil Procedure, under which the Commission may relieve a party from a final order of
the Commission on the basis of mistake, inadvertence, excusable neglect, or other reason
justifying relief. See 29 C.F.R. § 2700.1(b) (“the Commission and its Judges shall be guided so
far as practicable by the Federal Rules of Civil Procedure”); JWR, 15 FMSHRC at 787. We
have also observed that default is a harsh remedy and that, if the defaulting party can make a
showing of good cause for a failure to timely respond, the case may be reopened and
appropriate proceedings on the merits permitted. See Coal Prep. Servs., Inc., 17 FMSHRC
1529, 1530 (Sept. 1995).
Records of the Department of Labor’s Mine Safety and Health Administration
(“MSHA”) indicate that three of the proposed assessments were delivered on August 5, 2019,
and thus became final orders of the Commission on September 4, 2019 (Docket Nos. CENT
2020-0043, CENT 2020-0044, CENT 2020-0046). A fourth proposed assessment was
delivered on September 10, 2019 and became a final order on October 10, 2019 (Docket No.
CENT 2020- 0045). The operator asserts that it mistakenly sent the notice of contests along
with the payment of the other citations to MSHA’s address in St. Louis, Missouri.
The motion, however, does not make clear the relationship between Bailey Quarries and
Carroll County Stone. Nor does the motion make clear the relationship between Mr. Boardman
and the operators. If Mr. Boardman is an owner, partner, officer, employee of, or attorney for
the operators, he is permitted to represent them pursuant to Commission Procedural Rule
3(b)(3) and 3(a). If not, he may be permitted to represent the operators with the permission of
the Commission, pursuant to Commission Procedural Rule 3(b)(4).
The Secretary does not oppose the motions to reopen, but urges the operator to take all
steps to ensure that all future penalty contests are sent to MSHA’s Civil Penalty Compliance
Office at the address in Arlington, Virginia as stated in the proposed penalty assessment within
30 days of receipt.
Having reviewed operator’s request and the Secretary’s response, we find that the
operators have established that they failed to timely contest the assessments due to a mistake
and in the interest of justice, we hereby reopen these matters conditionally. We direct either
Mr. Boardman or the parties themselves to file a motion explaining the relationship between
Bailey Quarries and Carroll County Stone, as well as their relationship to Mr. Boardman. If
required by the nature of the relationship, the motion must also seek permission to have Mr.
Boardman represent the operators in reopening the motions.2

2

As stated above, Mr. Boardman is permitted to represent the operators without seeking
permission if he is an owner, partner, officer, or employee of the operators. Rule 3(b)(3). He is
also permitted to represent any operator for which he is an attorney. Rule 3(a). If Mr. Boardman
does not fall into any of these categories, he may file a motion seeking permission to represent
any of the operators under Rule 3(b)(4). The motion should state the basis for his request,
including basic information identifying his relationship to each operator and the basis for his
request to represent each operator.

43 FMSHRC Page 117

If the motion directed by this order is not filed within 30 days, our conditional grant of
the motion to reopen will lapse and the motion to reopen will be deemed denied with prejudice.
Unless the Secretary objects and demonstrates that permitting said representation would be
improper, the motion will be granted and will apply retroactively to the date the original motion
was filed.

/s/ Arthur R. Traynor, III
Arthur R. Traynor, III, Chair

/s/ William I. Althen
William I. Althen, Commissioner

/s/ Marco M. Rajkovich, Jr.
Marco M. Rajkovich, Jr., Commissioner

43 FMSHRC Page 118

Distribution:
Michael Boardman
Baily Quarries
Carroll County Stone
PO Box 169
Berryville, AR 72616
board.m.j@sbcglobal.net
John M. McCracken, Esq.
Office of the Solicitor
Division of Mine Safety and Health
U.S. Department of Labor
201 12th Street South, Suite 401
Arlington, VA 22202-5452
McCracken.John.M@dol.gov
April Nelson, Esq.
Office of the Solicitor
U.S. Department of Labor
201 12th Street South, Suite 401
Arlington, VA 22202-5452
Nelson.April@dol.gov
Chief Administrative Law Judge Glynn Voisin
Federal Mine Safety & Health Review Commission
1331 Pennsylvania Avenue, NW
Suite 520N
Washington, DC 20004-1710
GVoisin@fmshrc.gov
Melanie Garris
Office of Civil Penalty Compliance
Mine Safety and Health Administration
201 12th Street South, Suite 401
Arlington, VA 22202-5452
Garris.Melanie@DOL.GOV

43 FMSHRC Page 119

ADMINISTRATIVE LAW JUDGE DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
7 PARKWAY CENTER, SUITE 290
875 GREENTREE ROAD
PITTSBURGH, PA 15220
TELEPHONE: 412-920-7240 / FAX: 412-928-8689

March 9, 2021
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner,

Docket No. PENN 2019-0094
A.C. No. 36-10045-486018

v.
CONSOL PENNSYLVANIA COAL
COMPANY LLC,
Respondent.

Mine: Harvey Mine

DECISION AND ORDER
Appearances:

Mathew G. Tom, Esq., & Kenneth J. Polka, CLR, Office of the Solicitor,
U.S. Department of Labor, Philadelphia, Pennsylvania, for the Secretary
of Labor
James P. McHugh, Esq., Hardy Pence, PLLC, Charleston, West Virginia,
for the Respondent

Before:

Judge Lewis

STATEMENT OF THE CASE
This case arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 801
et seq. (the “Act” or “Mine Act”). A hearing was held in Pittsburgh, Pennsylvania. The parties
subsequently submitted briefs which have been fully considered in reaching the within decision.1
LAW AND REGULATIONS
30 C.F.R. § 75.380(d)(7) provides:
Each escapeway shall be . . . [p]rovided with a continuous, durable directional
lifeline or equivalent device that shall be . . . [l]ocated in such a manner for
miners to use effectively to escape.

1

The Decision Approving Partial Settlement issued by this Court on February 10, 2020,
disposed of Citation Nos. 9080394 and 9079324.

43 FMSHRC Page 120

FINDINGS OF FACT AND CONCLUSION OF LAW
The findings of fact are based on the record as a whole and the undersigned’s careful
observation of the witnesses during their testimony. In resolving any conflicts in the testimony,
the undersigned has taken into consideration the interests of the witnesses, or lack thereof, and
consistencies, or inconsistencies, in each witness’s testimony and between the testimonies of the
witnesses. In evaluating the testimony of each witness, the undersigned has also relied on his
demeanor. Any failure to provide detail as to each witness’s testimony is not to be deemed a
failure on the undersigned’s part to have fully considered it. The fact that some evidence is not
discussed does not indicate that it was not considered. See Craig v. Apfel, 212 F.3d 433, 436 (8th
Cir. 2000) (administrative law judge is not required to discuss all evidence and failure to cite
specific evidence does not mean it was not considered).
JOINT STIPULATIONS
1. The Respondent was an "operator" as defined in § 3(d) of the Federal Mine
Safety and Health Act of 1977, as amended (hereinafter "the Mine Act"), 30
U.S.C. § 802(d), at the mine at which the Citation at issue in this proceeding
were issued.
2. Harvey Mine is a “mine” as defined in § 3(h) of the Mine Act, 30 U.S.C. §
802(h).
3. Operations of the Respondent at the mine at which the Citations were issued
are subject to the jurisdiction of the Mine Act.
4. This proceeding is subject to the jurisdiction of the Federal Mine Safety and
Health Review Commission and its designated Administrative Law Judges
pursuant to Sections 105 and 113 of the Mine Act.
5. Harvey Mine is owned by the Respondent.
6. Payment of the total proposed penalty of $768.00 for the one remaining
citation in this matter will not affect the Respondent’s ability to continue in
business.
7. The individual whose name appears in Block 22 of the Citation in contest was
acting in an official capacity and as an authorized representative of the
Secretary of Labor when the Citation was issued.
8. Citation No. 9076458 contained in Docket No. PENN 2019-0094 was
properly issued and served by a duly authorized representative of the
Secretary of Labor upon an agent of Respondent at the date, time, and place
stated in the Citation, as required by the Act.

43 FMSHRC Page 121

9. Exhibit “A” attached to the Secretary’s Petition in Docket No. PENN 20190094 contains authentic copies of Citation No. 9076458 with all modifications
or abatements, if any.
10. Citation 9076458 remains in contest.
SB at pp. 1-2.2
SUMMARY OF TESTIMONY
WITNESSES
Joseph A. Vargo
At the time of hearing, Inspector Vargo had worked for MSHA for over 12 years. T. 13.
He initially worked as a coal mine inspector and later in 2012, had been working as an electrical
specialist. Prior to working for MSHA, Vargo had worked as a coal miner for approximately 30
years.3 T. 24.
Inspector Vargo had issued Citation No. 9076458 to Respondent arising from conditions
observed at the Harvey Mine during a quarterly EO-1 inspection conducted on February 21,
2019. T. 27; see also P-2.
While traveling the No. 2 track entry of the 5A longwall section, which was designated as
an alternate escapeway, Inspector Vargo walked inby the No. 2 entry towards the working
section. As he was walking, he observed hoses protruding from a pump car into a walkway at the
47 ½ crosscut. The hoses were located directly under a lifeline. T. 33; 64. When Vargo travelled
underground, he was accompanied by Consol representative Troy Hellen.4 T. 86.
At hearing, photographs of the condition were admitted into evidence. However, because
neither Vargo nor anyone else at the scene carried a camera at the time the condition was
observed, the photographs were taken after abatement of the condition. As such, the lifeline was
not visible in the photographs. T. 34-40; see also R-8A-8D.
The lowest hose protruding from the pump car was fourteen inches vertical distance from
the mine floor. The highest hose was 38 inches vertical distance from the mine floor. T. 41. The
2

“T” refers to the hearing transcript. “P” refers to the Secretary’s exhibits. “R” refers to
Respondent’s exhibits. “SB” refers to Secretary’s post hearing brief and “RB” refers to
Respondent’s post hearing brief.
3

See T. 23-25 for a detailed description of Vargo’s mining experience and specialized
certifications.
4

Inspector Rob Hutchinson, Inspector Steve Cofuss (Vargo’s supervisor), and another
inspector were underground with Vargo, but split off to do the permissibility on the longwall
face before Vargo encountered the condition at issue. T. 87; 105.

43 FMSHRC Page 122

farthest extending hose was 43 inches away from the pump car and into the walkway. T. 43. At
the end of the 43-inch protrusion of hoses into the crosscut, there was a rock dust bag on the
ground. T. 46-47.
The citation at issue cites a § 75.380(d)(7)(iv) violation, which requires that lifelines be
located in such a manner for miners to effectively use them to escape during an emergency.5
T. 48.
According to Inspector Vargo’s notes, the lifeline at issue was hung approximately 12
inches away from the pump car and 12 inches off of the roof of the mine. T. 52.
Miners are trained to use taglines, or lines resembling clotheslines that attach to each
miner in the working section to keep them together in case of an evacuation. Miners attach
themselves to taglines after they have donned their self-rescuers and proceed in a single-file line
to the exit, guiding themselves by keeping one hand on the lifeline. T. 53-54. In an emergency,
miners are trained to don one self-rescuer and potentially carry an extra depending on the ratio of
miners to self-rescuers. T. 52.
The lifeline at issue was able to be pulled down from the art clips on the roof of the mine
and stretched up to 54 inches in length. At the time the condition was observed, the safety
representative tested whether the line stretched far enough outward for miners to avoid the slip
and trip hazard presented by the hoses. Vargo determined that even when the line was stretched
to its furthest extent, the hoses would not be avoided. T. 57-58.
Inspector Vargo indicated that the gravity of this citation was “Reasonably Likely,”
because in the event the lifeline had to be used, it would have been more than reasonably likely
that a miner would trip and fall over the obstruction in the walkway and could have possibly
cause a domino effect of miners tripping over one another as they tried to quickly exit the mine.
T. 59-60.
Inspector Vargo marked this citation “Significant and Substantial,” and explained in his
testimony that he found an underlying violation of § 75.380(d)(7)(iv); identified a slip, trip, and
fall hazard posed by the hoses protruding out from the pump car; determined that the hazard was
likely to occur; and concluded that injury would have been reasonably likely and reasonably
serious. T. 61-63.
As support for the likelihood of injury occurring, Inspector Vargo explained that in an
emergency, miners would be walking quickly and may not be able to see where they are walking,
particularly if there is smoke. In a smoke-filled atmosphere, headlamps, flashlights, or reflectors
would not help with visibility. T. 64. Vargo contemplated a number of possible injuries including
bumps, bruises, dislocations, sprains, lacerations, and contusions, and also mentioned the
5

Lifelines are thin nylon lines resembling clotheslines that are hung in mines for miners
to hold onto and follow when escape is necessary, particularly when vision is obstructed by
smoke. T. 48-49. Tactile signals are placed along lifelines to signify emergency resources such
as mandoors, self-rescuers, or caches nearby. T. 49-50.

43 FMSHRC Page 123

possibility of self-rescuers falling off if miners tripped or hit the corner of the metal pump car.
T. 62-64. Due to the possibility of these injuries occurring, Vargo designated the likely injuries
as “Lost Workdays and Restricted Duty.” T. 66.
Vargo testified that in the No. 2 entry, the air flowed from the area of the hoses inby to
the working section. In regular conditions, there are multiple electrical installations outby that
could catch on fire as well as diesel transportation rides traveling the haulage route that could
spread smoke up the No. 2 entry to the working section if a fire were to occur. T. 65. In an
emergency situation, when ventilation is disrupted, all three entries could be filled with smoke.
T. 65-66. Vargo added that he was aware of ignitions occurring in this mine in the past. T. 66.
The fastest route for the miners to escape in the event of an emergency would be the
No. 2 entry, which means they would have passed by the cited condition. T. 68. The citation
indicates that ten miners would have been exposed to the hazard. Vargo counted a stage loader
operator, a supervisor, two shieldmen, two shear operators, two mechanics, a maintenance
foreman, and some contractors in the working section at the time he issued the citation. T. 67.
However, Inspector Vargo marked one person as affected. His reasoning was that the first person
to reach the pump car would be the one who trips, falls, or slips. T. 68.
Inspector Vargo marked negligence as “Moderate” because, in his estimation, the
operator should have known the condition existed. The condition had been in existence for at
least eight days, as the pump car had been moved eight days prior to the issuance of this citation.
During this period, three shifts of miners, including the supervisor, traveled past the condition
three times daily. T. 69-71.
On cross-examination, Inspector Vargo was asked about stretcher tests. In a stretcher test,
a stretcher measuring 72 inches long by 16 inches wide is navigated through an area and around
obstacles to ensure that a stretcher would fit through the area in the event of an evacuation.
T. 177. Vargo clarified that a stretcher test is not performed to check for slip and trip hazards.
T. 79. The Inspector denied that there was an issue of clearance and claimed that the stretcher
test was never discussed or asked for by anyone underground. T. 80; 84-85; 110.
The pump car from which the hoses protruded was part of a “mule train,” which moved
as a unit on tracks along the longwall. The mule train was made of multiple cars, one of which
was the pump car. As the miners move farther away from the mule train to retrieve the longwall
panel, a “power move” occurs, wherein the mule train is backed up so that the cables are
positioned correctly. T. 88-89.
One side of the mule train is referred to as the “walkway side,” while the other is referred
to as the “tight side” or the “off-side.”6 T. 90-91.

6

Vargo repeatedly denied his familiarity with the term “tight side.” Hellen later stated
that he would be surprised if an inspector was not familiar with the word. T. 156. For the
remainder of this Decision, the “tight side,” or “off-side,” of the track will be referred to as the
“tight side” in the interest of uniformity.

43 FMSHRC Page 124

Vargo denied being told that the position of the lifeline above the hoses was usual
practice in the mine and that the miners were used to its location. He further denied ordering the
miners to move the lifeline to the tight side of the pump car. T. 92-93.
Vargo recalled Consol representative Troy Hellen explaining that the miners could pull
on the lifeline and maneuver around the hoses and onto the rock dust bags, although he disagreed
with counsel’s characterization of the bags as a bridge. T. 94. He stated that he had no problem
with the lifeline being positioned above the rock dust bags as long as the lifeline did not pull
back towards the pump car. T. 95.
The lifeline at issue was manufactured like a bungee cord that allowed miners to stretch
the line up to 54 inches. After measuring the lifeline, Vargo determined that even at its furthest
extent, the lifeline did not stretch far enough to ensure that evacuating miners would avoid the
tripping hazard. T. 99-100; 103.
Vargo testified that the use of rock dust bags to even out the walkway was common, but
also mentioned that at the site of the citation, there were hoses protruding above the rock dust
bags where the bags were supposed to be flat. T. 100; 102.
Vargo did not agree that the condition had been the same for five years and five panels,
explaining that if the car was not moved up to the point where it was on the day the citation was
issued, the hoses would have been eight feet back and would have been in a position to lay flatter
on the ground. T. 102-03.
Consol typically positions the pump car so that its hoses are aligned with a crosscut, but it
is often difficult to center the pump car at a crosscut because of the functions of other cars in the
train. T. 110-11.
Vargo addressed the Judge during his testimony in order to clarify that clearance was not
at issue in this citation, stating “I didn’t even consider the stretcher. I considered where the
lifeline was located was a tripping hazard.” T. 124. When asked whether he considered the
lifeline’s flexibility when issuing the citation, the inspector replied that if the lifeline was over
the top of something, he would have cited it. In the event of an emergency, it’s not likely that a
miner under stress would have a clear enough mind to put serious thought into maneuvering
around obstacles. T. 125-26.
Although Vargo recalled a meeting with several miners following his inspection, he did
not recall the names of the persons in attendance or what was discussed. T. 126-27.
In the event that the lifeline passed through a mandoor that presented a tripping hazard,
Vargo claimed he would have cited it. T. 129. He also claimed that he would cite uneven ground
depending on the vertical distance of the deviation. T. 130-131.
Another MSHA inspector, Inspector John Hayhurst, inspected the area of the condition
two days prior to the issuance of this citation and did not cite a violation for the lifeline. T. 133.
Vargo denied any knowledge of what Hayhurst was inspecting when he was at the 47 ½ crosscut.

43 FMSHRC Page 125

It is possible that he was on the opposite side of the crosscut, where the belt is located, in which
case he may not have observed the cited condition. T. 134-35; 137-38.
On redirect examination, Vargo explained that there are directional cones in different
shapes connected to lifelines that signify caches of self-rescuers, refuge alternatives, or
mandoors. T. 137.
Vargo stated that the “safety guy” with him decided how to abate the lifeline issue and
ultimately abated this particular citation in his presence. T. 138-39.
Vargo clarified that the lifeline was not routed above the rock dust bags, but instead hung
directly over the hoses coming out of the pump car. T. 139-40.
Troy Hellen
At the time of hearing, Troy Hellen had worked at the Harvey Mine for approximately 10
years, and held the title of respirable dust coordinator at the Harvey Mine. T. 153-54; 162. Hellen
accompanied Inspector Vargo and another inspector during the inspection on February 21, 2019.
The citation at issue was served on Hellen by Inspector Vargo. T. 154.
Hellen took the photographs labeled as R-8 either later on the day of the inspection or the
day after the inspection in order to document the condition after the citation was issued. With the
exception of the lifeline having been moved, Hellen testified that the photographs accurately
depicted the scene. T. 158-59.
Vargo and Hellen discussed their opposing views on the safest location of the lifeline
after Vargo informed Hellen he would be issuing a citation. Hellen was of the belief that the
lifeline was able to be stretched over and around the hoses, allowing for a sufficient walkway on
the walkway side of the entry. Hellen recollected that Vargo thought the hoses were a problem,
and that they ultimately decided to move the lifeline, although Vargo did not instruct him to do
so. T. 159-60.
Hellen testified that the lifeline had been hung in the same location and position for five
panels and five years. T. 162. That is, it was hung from the roof of the mine down the middle of
the walkway and over the protruding hoses. T. 167-68. Consol dealt with the obstacle by
building a bridge with rock dust bags or placing a bridge over the hoses. T. 162-63.
The exact location of the pump car, and the train in general, depends on multiple factors
and changes with each power move. T. 163. The pump car is necessary for the operation of the
longwall section. T. 177.
The lifeline was on a bungee extension so that escaping miners could stretch the line
without losing contact. In Hellen’s opinion, miners would have had no problem holding onto the
lifeline and following a path around the hoses in the walkway. T. 163-64. The use of rock dust
bags to make an area as level as possible is customary in mining. The crew at the longwall used

43 FMSHRC Page 126

rock dust bags to level out various tripping hazards in the mine, including track ties that stick out
into the walkway. T. 164-65.
Consol installed the lifeline with flexible extensions throughout its entire length in order
to allow miners flexibility when using the lifeline. T. 168-69. See also R-6. Because of the
bungee extension on the lifeline, the rock dust bags used to even out the floor would not impair
the miners’ ability to use a stretcher in the area. T. 179. The miners working near the affected
area walked through the cited area several times per day. T. 169.
According to Hellen, the lifeline could be used effectively where it was hung. T. 181-84.
In an interview requested by Hellen, Inspector Vargo spoke with several crew members who
conveyed their belief that a stretcher would be able to pass through the walkway side in case of
an emergency.7 T. 181-184. Hellen himself was of the opinion that the walkway side would pass
a stretcher test, and that escaping miners would have no difficulty navigating the area, even with
a disabled miner on a stretcher. T. 190.
In Hellen’s opinion, the decision to move the lifeline from the walkway side to the tight
side was illogical. Hellen testified that the tight side was narrower than the walkway side and had
many more obstacles that needed to be moved or held back, including hoses, airlines, mesh,
catheads, knee-high cable trays, cable troughs, head height airlines, and drisco lines. T. 184-85.
He was of the belief that the walkway side was “by far the better choice,” as it had fewer things
the miners would need to navigate around. T. 186.
Hellen provided examples of conditions that would provide obstacles similar to rock dust
bags, including track crossties and rails, fallen ribs, and rocks, all of which could be present in an
emergency situation. T. 188-89.
On cross-examination, Hellen did not dispute two recent instances in which a slip, trip,
and fall hazard led to reasonably serious injuries at the mine: (1) a July 24, 2019 slip and fall that
resulted in three stitches; and (2) an October 1, 2019 twisted ankle resulting in two lost
workdays. T. 203.
On redirect, Hellen stated that Consol will either need to place rock dust bags or a bridge
over the hoses regardless of the exact location of the pump car. Once the car is parked in its new
location, the miners ensure that the lifeline will go around the obstacles without a problem.
T. 225.
Chase Shaffer
At the time of hearing, Chase Shaffer was employed by Consol as a safety inspector. He
had worked at Harvey Mine for approximately six years.8 T. 231-32. Shaffer accompanied the
7

Hellen recollects that the group of crew members was made up of: Abraham Dickie,
stageloader operator; Scott Yakicic, face foreman; Larry Anderson, outby foreman; Mike
Petrich, maintenance P&M; and himself. T. 181.
8

For other mining positions held and certifications received, see T. 230-234.

43 FMSHRC Page 127

group of MSHA inspectors who went underground in Harvey Mine on February 21, 2019. He
served as Consol’s company representative. He personally escorted Inspector Rob Hutchinson.
T. 233-34.
Shaffer explained that the pump car from which the hoses protruded was one of several
cars in the mule train along the longwall. Other cars included equipment for dusting, power, and
hydraulic pumping. T. 234-35. Shaffer stated that the longwall pump car was essential to the
ongoing operation of the longwall section. T. 246.
Shaffer was aware that two days prior to the issuance of this citation, Inspector Hayhurst
had issued an unrelated citation at the 47 ½ crosscut. T. 239-40.
A brief discussion took place between Shaffer and Vargo, in which Shaffer voiced his
opinion that the lifeline was better off in its original position than where it was moved to for
abatement. This was in part because the clearance on the tight side was smaller and there were
more obstacles (things coming off the pump car and trough arms holding various cables) on the
tight side, limiting the space through which miners could move. T. 241-242. Mr. Shaffer also
explained to Vargo that the original position of the lifeline on the walkway side was normal
practice and expressed at hearing that leaving the lifeline in its original position would have
promoted consistency for the miners. T. 242.
According to Shaffer, the biggest difference between a primary and secondary escapeway
is the mandatory required clearance. Primary escapeways must be six feet wide, while secondary
escapeways must only be four feet wide. Secondary escapeways can be even narrower if
necessary equipment is present, in which case they need only be wide enough to safely egress
with an injured or ill miner. Oftentimes, questions pertaining to the adequacy of clearance are
addressed by a stretcher test. T. 245-46.
If an emergency were to occur underground, Shaffer believed that miners would rely
heavily on their memory of their surroundings which, before this citation was issued, had not
changed in about five years. T. 251-52.
The 5A longwall mining crew had worked the longwall since its first panel. Each panel is
15,000 feet in length and is worked for a little over a year. At the time the citation was issued,
the crew was on its fifth panel. T. 252. For the most part, the 5A longwall crew was still made up
of its original members.9 Shaffer was of the opinion that because this crew had worked in the
same setup for five years, an alteration to the familiar environment could “mess them up.”
T. 253.
Harvey Mine does not have any policies dictating the proper way to level out uneven
walking surfaces in the mine. However, the mine had used a few different methods to flatten out
areas where obstacles present themselves. Sometimes the miners used rock dust bags. Other
times, they placed an aluminum platform crossover bridge over the hoses. In wetter places, the
miners had even used brick. T. 253-54.
9

Shaffer estimated that of the six longwall crew members, five were original. T. 262.

43 FMSHRC Page 128

After the miners and inspectors returned aboveground, Shaffer questioned the validity of
the citation during a second conversation with Vargo. Shaffer was of the opinion that the
walkway side would have passed a stretcher test if Vargo had agreed to go back underground to
test the area. T. 256. Shaffer did not believe a violation existed. He believed the walkway was
adequate in width and that the flexibility allowed by the lifeline made the walkway no different
from any other part of the escapeway. T. 256-58.
On cross-examination, Shaffer explained that the mine employs GMS contractors that
work in the longwall section along with the mine’s longwall crew. T. 262.
If the lifeline was deployed by miners leaving the working section, the tension clips
holding the lifeline near the ceiling would release in a domino effect along the entire length of
the lifeline so that it could be used along the entire escapeway. T. 270-72.
Adam Machak
At the time of his testimony, Adam Machak had been a coal miner for approximately
eight years and held the position of maintenance supervisor on the longwall for approximately
four years.10 T. 275-76. Machak had worked on all five longwall panels at Harvey Mine. T. 277.
The crew that Machak worked with on the longwall were “pretty much the same exact crew” that
had worked together in that area for the five years leading up to the issuance of this citation. Id.
At the time Inspector Vargo arrived underground, Machak was working at the train in the
section.11 T. 278. Machak observed Vargo saying that he was not happy with the way the lifeline
was routed over the hoses or the bridge and recalls that Shaffer offered to perform the stretcher
test, which Vargo repeatedly turned down. T. 279. In an interview led by Inspector Vargo,
members of the crew repeatedly expressed that a stretcher would be able to pass through the
walkway side and that they would have been able to escape in an emergency regardless of
whether the area was filled with smoke.12 T. 280.
It was necessary for the hoses to be in their position along the longwall panel in order for
them to transfer emulsion back to the tank and get pressure to the face. Consol dealt with the
obstruction caused by the hoses by making walkways around the hoses out of rock dust bags.
T. 281. See also R-8A. The walkway around the hoses had been like this since the first panel.
T. 282. Similarly, Consol also placed rock dust bags over crossties, spaced between 50 and 60
feet apart along the track, as makeshift bridges.13 Id.

10

See T. 275-76 for other mining positions held and certifications received.

11

The train is also referred to as the “power car.” Machak believes he was doing
something along the lines of changing emulsion filters at the time the inspector arrived. T. 278.
See also R-8C.
12

Machak identified two crew members that were questioned by Vargo: Abraham Dickie
and Scott Yakicic. T. 280.
13

Crossties are also referred to as “picker ties.” T. 282.

43 FMSHRC Page 129

Machak testified that Vargo instructed the miners to move the lifeline to the tight side of
the track. T. 283. Machak echoed Hellen and Shaffer’s concerns about moving the lifeline to the
tight side of the track, stating that there was less room, cables at knee height along the length of
the track, and an airline and drisco line hanging low enough from the roof that miners would
have to duck down to avoid potentially hitting their heads as they passed through. T. 284-85.
Although Machak did not agree with the decision to move the lifeline, he did not express this to
Vargo at the time the lifeline was relocated. T. 283-84.
Consol miners attend trainings that simulate conditions of a smoke-filled mine. In these
trainings, miners navigate through various obstacles in a smoke-filled room. As part of this
training, they must transfer a stretcher with an “injured” miner through the smoke and through a
mandoor to fresh air. T. 286. Miners are taught to walk with slow and steady steps so that they
do not rush in the event of an emergency. T. 287.
On cross-examination, Machak reiterated his belief that escaping miners would have no
problem following the rock dust bag path and keeping ahold of the lifeline in the event of an
emergency. T. 293-94.
CONTENTIONS OF THE PARTIES
The Secretary contends that the Respondent improperly allowed the positioning of
obstacles below a lifeline that hindered miners’ ability to use an escapeway as an effective means
of escape. Specifically, the Secretary argues that nine hoses protruding from a pump car under
the lifeline posed a slip, trip, and fall hazard that could possibly lead to injuries. The Secretary
states that regardless of the lifeline’s ability to stretch outwards into the escapeway, miners
would have been forced to adapt to the adverse position of the lifeline in the event of an
emergency. The Secretary further contends that the cited condition is significant and substantial
in nature, reasonably likely to result in lost workdays or restricted duty for one person, and is the
result of moderate negligence. Finally, the Secretary requests that the originally assessed penalty
of $768.00 remain unchanged.
The Respondent contends that the citation should be vacated due to the Respondent’s
belief that the lifeline at issue was fully accessible to miners and would serve as an effective
means of escape in the event of an emergency. If the Court does not vacate the citation, the
Respondent requests that the citation be modified from significant and substantial to nonsignificant and substantial and from the originally assessed penalty of $768.00 to a lower penalty
of $100.00.
ANALYSIS
Issue I:

Was Citation No. 9076458 properly issued in that the cited condition constitutes a
violation of 30 C.F.R. § 75.380(d)(7)?

Issue II:

Assuming the citation was a violation of 30 C.F.R. § 75.380(d)(7), was the violation
significant and substantial in nature?

43 FMSHRC Page 130

Issue III: Assuming the citation constitutes a violation, was the inspector’s gravity assessment
of lost work days or restricted duty and of one person being affected supported by the
record?
Issue IV: Assuming the citation constitutes a violation, is the moderate level of negligence
designated by the inspector supported by a totality of the circumstances?
Issue V: Assuming the citation constitutes a violation, is the originally assessed penalty of
$768.00 appropriate?
I:

Citation No. 9076458 was properly issued in that the cited condition constitutes a
violation of 30 C.F.R. § 75.380(d)(7).

A violation of 30 C.F.R. § 75.380(d)(7)(iv) exists when there is no “continuous, durable
directional lifeline in the alternate escapeway” or the lifeline is not “located in such a manner for
miners to use effectively to escape." 30 C.F.R. § 75.380(d)(7)(iv). At hearing and in their posthearing brief, the Respondent challenged that a violation existed and argued that the lifeline at
issue could be used effectively. Furthermore, the Respondent argued that this citation “expand[s]
the application of § 75.380(d)(7)(iv) beyond its clear language.” T. 181-84; 280; see also RB at
p. 15.
The Secretary cites to the same section of the Act as support for his opposing argument,
contending that the lifeline at issue was not located in such a manner that miners could use it
effectively to escape the mine in the event of an emergency. Id. at 7. For the reasons that follow,
this Court finds that the conditions that existed on February 21, 2019, violated 30 C.F.R.
§ 75.380(d)(7).
Citation No. 9076458 describes the violation as follows: “The continuous durable directional
lifeline located at 47 ½ crosscut No. 2 track entry in the 5A operating longwall section MMU
001-0 is not located in such a manner for miners to use effectively to escape. There are 7 two
inch hydraulic hoses and 2 three inch hydraulic hoses that extend out from the pump car 43
inches into the walkway. The vertical distance from the mine floor to the top of the hoses range
from 14 inches to 38 inches. The lifeline is located directly above the subject hoses. This entry is
the alternate escapeway for this section.” Ex. A.
Inspector Vargo testified that the violation was issued after he came upon an area in the
escapeway “where hoses were protruding out of the pump car. And directly overhead of that was
a lifeline.” T. 33. Under examination by CLR Polka, Inspector Vargo testified that his primary
concern in issuing the violation was a “slip and trip from the hose that’s protruding out from the
pump car that the miners would trip over using the lifeline.” T. 16-17; 58; 62; 67-68; 78; 80.
Inspector Vargo also testified that, in his opinion, the location of the lifeline was reasonably
likely to cause an injury in the case of an emergency, particularly if the area was filled with
smoke and visibility was limited. T. 62-63. The possible injuries contemplated by Inspector
Vargo included bumps, bruises, dislocations, sprains, lacerations, and contusions. T. 63-64.

43 FMSHRC Page 131

The question before the Court is whether the lifeline’s location above the protruding
hoses posed the risk of a trip and fall hazard and whether the lifeline is located in such a manner
that miners can use it effectively to escape in an emergency situation. As noted in Black Beauty
Coal Co. and American Coal Co., the Commission interprets “effectively” in the context of
§ 75.380(d)(7)(iv) to mean “quickly and safely.” Black Beauty Coal Co., 33 FMSHRC 1174,
1176 (May 2011) (ALJ), aff’d 36 FMSHRC 1121 (May 2014); American Coal Co., 29 FMSHRC
941 (Dec. 2007).
In American Coal Co., the Commission discussed the importance of escapeways and
concluded that:
There is no disputing that escapeways are needed for miners to quickly exit an
underground mine and that impediments to a designated escapeway may prevent
miners from being able to do so. The legislative history of the escapeway standard
states that the purpose of requiring escapeways is to allow persons to escape
quickly to the surface in the event of an emergency.
S. Rep No. 91-411, at 83, Legis.Hist., at 209 (1975). 29 FMSHRC 941 (Dec. 2007).
In Black Beauty, the ALJ stated that “the existence of a continuous lifeline is the means
to quickly and safely exit the mine” and stressed “the danger of not being able to access or use
the lifeline in the event of an emergency where visibility is reduced and miners must rely upon
the tangible nature of the lifeline to quickly and safely escape the mine.” 33 FMSHRC at 117778. The Commission later affirmed the ALJ’s conclusion that a violation of § 75.380(d)(7)(iv)
occurred because the lifeline was located at a height of seven to twelve feet above the mine floor
and could not be used effectively. 36 FMSHRC 1121.
This Court does not find Respondent’s argument that the lifeline was in an appropriate
position and readily accessible persuasive, even given its ability to stretch into the escapeway.
The ALJ in Twentymile held that a 1-inch water hose that ran underneath a lifeline presented an
obstruction to miners, and that asking miners to let go of the lifeline, reach around a 1-inch water
hose that ran underneath the lifeline, and find the lifeline again on the other side of the hose
constituted an impediment to a quick escape in difficult conditions. Twentymile Coal Co., 34
FMSHRC 2293 (June 2010) (ALJ). Here, even if miners never lost contact with the lifeline, its
position would have required escaping miners to identify the protruding hoses as an obstacle and
maneuver around them in order to escape quickly and safely. In emergency situations, miners
“must exit the mine as quickly as possible.” Id at 2303.
Respondent argued in its post-hearing brief that Inspector Vargo cited the wrong
standard, and that the Inspector confused § 75.380(d)(7)(iv) with §75.380(d)(1), which covers
obstacles and tripping hazards. At hearing, there was much testimony directed toward various
escapeway conditions, including the width of the escapeway and stretcher clearance. See T. 8385; 123-24; 176-78; 182-84; 191; 248. Such conditions may or may not constitute violations in
and of themselves. However, in reaching this decision, this Court only considered conditions that
specifically relate to the location of the lifeline and whether miners could have used it as an
effective means of escape.

43 FMSHRC Page 132

Considering, therefore, the record in toto and Petitioner’s persuasive arguments on point, this
Court finds Citation No. 9076458 to be properly issued.
II:

The violation was correctly designated as significant and substantial.

For nearly a generation, the Commission's analytical framework for evaluating purported
S&S violations rested upon the four-step analysis set forth in Mathies Coal Co., 6 FMSHC 1, 3-4
(Jan. 1984). Under the Mathies test, a violation was S&S if:
(1) the underlying violation of a mandatory safety standard; (2) a discrete safety
hazard; (3) a reasonable likelihood that the hazard contributed to will result in
injury; (4) a reasonable likelihood that the injury in question will be of a
reasonably serious nature.
Mathies Coal Co., 6 FMSHRC 1, (Jan. 1984).
In MSHA v. Newtown Energy, Inc., 38 FMSHRC 2033, 2036-2040 (Aug. 2016), the
Commission modified Mathies by adding a “reasonable likelihood" inquiry to the second step.
Under Newtown, the S&S analysis inquires whether:
(1) there has been a violation of a mandatory safety standard;
(2) based upon the particular facts surrounding the violation, there exists
a reasonable likelihood of the occurrence of the hazard against which the
mandatory safety standard is directed;
(3) based upon the particular facts surrounding the violation, the occurrence
of that hazard would be reasonably likely to result in an injury; and
(4) any resultant injury would be reasonably likely to be reasonably serious.
MSHA v. ICG Illinois, LLC, 38 FMSHRC 2473, 2483 (Oct. 2016) (Althen Dissenting).
The Commission, in Newtown, held that the proper focus of the second step in Mathies
was the likelihood of the occurrence of the hazard the cited standard is designed to prevent.
Newtown, 38 FMSHRC at 2037, FN 8. The majority further emphasized that it was essential for
the judge to adequately define the particular hazard to which the violation allegedly contributed.
Id. at 2038. The starting point for determining the hazard should be the actual cited section. Id.
For the following reasons, this Court finds that the Secretary has established that all four
prongs of Mathies/Newtown have been met, and therefore Citation No. 9076458 was properly
designated as S&S.
A. Violation of a Mandatory Safety Standard
The facts and discussion supra establish a violation of 30 C.F.R. § 75.380(d)(7), which is
a mandatory safety standard.

43 FMSHRC Page 133

B. Reasonable Likelihood of the Occurrence of the Hazard
The hazard at issue is a trip and fall hazard posed by the position of hoses below a
lifeline. The Commission has repeatedly stated that when emergency standards are at issue, the
Court should analyze them in the context of an emergency. Emergency standards “are different
from other mine safety standards,” as they are “intended to apply meaningfully only when an
emergency actually occurs.” ICG Illinois, LLC, 38 FMSHRC 2473, 2476 (Oct. 2016), citing
Cumberland Coal Res., LP, 33 FMSHRC at 2367, aff'd, 717 F.3d 1020 (D.C. Cir. 2013).
Accordingly, when determining whether a violation of an emergency standard is significant and
substantial in nature, the violation should be considered in the context of the emergency
contemplated by the standard. Id., citing Spartan Mining Co., 35 FMSHRC 3505, 3508-09 (Dec.
2013).”14 This Court finds that there was a reasonable likelihood that a trip and fall would have
occurred as miners traveled through the No. 2 entry. This entry is the fastest route out of the
section and is traversed daily by three shifts of miners traveling to and from the 5A longwall. T.
68-69. At the time the citation was issued, Inspector Vargo counted 10 miners working in this
section. T. 66-67.
The occurrence of a trip and fall is particularly likely in the event of an emergency when
miners would be hurrying to evacuate the mine in dangerous conditions. At hearing, Inspector
Vargo testified that miners would have difficulty identifying and avoiding the hoses in a smoky
atmosphere. T. 63; 132. Inspector Vargo’s concern about the difficulty of maneuvering with
limited vision was further supported by parts of Troy Hellen and Chase Shaffer’s testimonies. T.
187; 222; 250-51.
This Court has carefully considered the arguments advanced by Respondent that miners
working in the cited area were accustomed to locating and avoiding the hoses protruding from
the pump car as they moved through the area. However, this Court does not find the arguments
persuasive for several reasons. First, the location of the pump car constantly changes, as it is part
of a mule train that moves as a unit along the longwall. Second, in the event of an emergency, the
miners exiting the section may not be thinking clearly due to alarm or confusion. Third, the
prolonged presence of a violation does not justify its existence or make the condition acceptable.
Given these considerations, it is reasonably likely that in the event of an emergency,
miners using the escapeway would be reasonably likely to trip and fall over obstacles located
below the lifeline.
C. Occurrence of the Hazard Would Be Reasonably Likely to Result in an Injury
In the event of an emergency, it is reasonably likely that miners hurrying to escape the
section in dangerous conditions could trip and fall over the hoses located below the lifeline. The
trip and fall hazard would be reasonably likely to result in injuries including strains, sprains, and
fractures for the miner or miners who tripped and fell as well as for those around them. See, e.g.,
14

The likelihood of an emergency occurring is irrelevant to the Mathies inquiry. See
Black Beauty Coal Co., 36 FMSHRC 1121, 1124 (May 2014); Cumberland, 717 F.3d at 1027;
ICG Illinois, 38 FMSHRC 2473, 2476.

43 FMSHRC Page 134

Maple Creek Mining, Inc., 27 FMSHRC 555, 562-63 (Aug. 2005) (affirming a Judge’s finding
that a trip and fall in a mucky escapeway would lead to leg or back injuries); Buffalo Crushed
Stone Inc., 19 FMSHRC 231, 238 n.9 (Feb. 1997) (finding that slipping on a walkway would
reasonably result in head injuries or finger or wrist fractures); S. Ohio Coal Co., 13 FMSHRC
912, 918 (June 1991) (affirming a Judge’s conclusion that a trip-and-fall accident would result in
injuries such as “sprains, strains, or fractures”). Additionally, fallen miners or equipment
dislodged during the fall could become obstacles to others attempting to escape, increasing the
likelihood of an injury occurring.
D. Any Injury Resulting from the Occurrence of a Trip and Fall Would Be Reasonably
Likely to Be Serious in Nature
At hearing, MSHA Inspector Vargo credibly testified regarding the serious injuries that
could be caused by a trip and fall over the hoses, including bumps, bruises, dislocations, sprains,
lacerations, and contusions from falling onto the pump car or to the mine floor. T. 63-64. The
Commission has long recognized that broken bones and other injuries likely to result from a tripand-fall accident are sufficiently serious in nature to support an S&S designation. See, e.g.,
Maple Creek Mining, 27 FMSHRC 555, 562-63(affirming a Judge’s conclusion that leg and back
injuries arising from the failure to maintain an escapeway in a safe condition constitute
reasonably serious injuries); Buffalo Crushed Stone Inc., 19 FMSHRC 231, 238 (concluding that
finger or wrist fractures resulting from slipping on a walkway constitute reasonably serious
injuries)); S. Ohio Coal Co., 13 FMSHRC 912, 918 (June 1991) (affirming a Judge’s conclusion
that a trip-and-fall accident would result in reasonably serious injuries including sprains, strains,
or fractures). The Inspector also noted that self-rescuers could be dislodged. T. 63-64. Because
the hazard was located in an escapeway, miners would be moving through the area quickly and
may experience limited visibility. A trip and fall could result not only in an immediate injury, but
may also delay evacuation of the mine or require more individuals to enter the mine to perform a
rescue, leading to serious injury or even death. Given this, the occurrence of a trip and fall would
reasonably be likely to result in a serious injury.
III:

The inspector’s gravity assessment of lost work days or restricted duty and of one person
being affected is more than supported by the record.

The Commission has noted that the “gravity penalty criterion under section 110(i) of the
Mine Act, 30 U.S.C. § 820(i), ‘is often viewed in terms of the seriousness of the
violation.’” Consolidation Coal Co., 18 FMSHRC 1541, 1549 (Sept. 1996) (citing Sellersburg
Stone Co., 5 FMSHRC 287, 294-95 (Mar. 1983), aff'd, 736 F.2d 1147 (7th Cir.
1984); Youghiogheny & Ohio Coal Co., 9 FMSHRC 673, 681 (Apr. 1987)). The gravity analysis
focuses on factors such as the likelihood of injury, the severity of an injury if it occurs, and the
number of miners potentially affected.” Sec’y of Labor v. Newtown Energy, Inc., 38 FMSHRC
2033, 2049 (2016). Considering the serious nature of a potential injury resulting from a trip-andfall accident, discussed supra, the inspector’s gravity assessment of lost work days or restricted
duty is more than supported by the record. Miners exiting the mine in an emergency would be
travelling quickly and may not be not be thinking clearly, making serious injuries including
bumps, bruises, dislocations, sprains, lacerations, and contusions more likely. Additionally, the

43 FMSHRC Page 135

presence of smoke could severely limit visibility and increase the risk of disorientation and
injury.
The inspector’s assessment of one person affected is also supported by the record. In the
event of an evacuation, it is unlikely that more than one miner attached to the tagline would trip,
fall, or slip over the protruding hoses while exiting single file.
IV:

The moderate level of negligence designated by the inspector is supported by a totality of
the circumstances.

An operator is moderately negligent when “the operator knew or should have known of
the violative condition or practice but there are mitigating circumstances.” 30 C.F.R. § 100.3
Table X. This Court finds that Respondent knew or should have known that this condition
existed and posed a reasonable risk of injury. Respondent does not deny its awareness of the
condition, which existed for approximately five years. T. 162; 251-53. At hearing, Respondent
argued that miners working in the cited area were accustomed to locating and avoiding the
protruding hoses as they travelled through the escapeway multiple times per day. Given that the
operator knew or should have known of the condition, this Court finds that the moderate level of
negligence designated by the inspector is supported by a totality of the circumstances.
V:

The originally assessed penalty of $768.00 is appropriate.

The principles governing the authority of Commission Administrative Law Judges to
assess civil penalties de novo for violations of the Mine Act are well established. Section 110(i)
of the Mine Act delegates to the Commission and its judges “authority to assess all civil penalties
provided in [the] Act.” 30 U.S.C. § 820(i). Commission Judges are not bound by the Secretary’s
penalty regulations. Am. Coal Co., 38 FMSHRC 1987, 1990 (Aug. 2016). Rather, the Act
requires that in assessing civil monetary penalties, the judge shall consider the six statutory
penalty criteria:
…the operator's history of previous violations, the appropriateness of such penalty
to the size of the business of the operator charged, whether the operator was
negligent, the effect on the operator's ability to continue in business, the gravity of
the violation, and the demonstrated good faith of the person charged in attempting
to achieve rapid compliance after notification of a violation.
30 U.S.C. 820(i).
The Secretary has proposed a penalty of $768.00 for the violation cited in Citation No.
9076458. I have considered and applied the six penalty criteria found in Section 110(i) of the Act
and, for the following reasons, affirm the Secretary’s assessment.
The history of assessed violations has been admitted into evidence and shows 230
violations by this operator in the 15-month period prior to the issuance of the citation, seven of
which involve a similar standard. P-4. I have addressed negligence and gravity in the discussion
above and have found that the violation was the result of moderate negligence and was

43 FMSHRC Page 136

reasonably likely to result in lost workdays or restricted duty to one person. The mine is a large
mine that produces well over the annual tonnage required to fall into the largest category of
mines under 30 C.F.R. § 100.3. The parties have stipulated that an assessment of $768.00 would
not affect the operator’s ability to continue in business. See supra J.S. 6. Finally, I have
considered that the citation was abated in good faith. Based on the foregoing, this Court finds
that a penalty of $768.00 is appropriate.
ORDER
The Respondent, Consol Pennsylvania Coal Company, is ORDERED to pay the
Secretary of Labor the sum of $768.00 within 30 days of this order. 15

/s/ John Kent Lewis
John Kent Lewis
Administrative Law Judge

Distribution:
Kenneth J. Polka, CLR, U.S. Department of Labor, MSHA, 631 Excel Drive, Suite 100, Mt.
Pleasant, PA 15666; polka.kenneth@dol.gov
James P. McHugh, Esq., Hardy Pence PLLC, P.O. Box 2548, Charleston, WV 25329;
jmchugh@hardypence.com
Craig Aaron, CONSOL Energy Inc., 1000 CONSOL Energy Drive, Suite 100, Canonsburg, PA
15317; craigaaron@consolenergy.com

15

Please pay penalties electronically at Pay.Gov, a service of the U.S. Department of the
Treasury, at https://www.pay.gov/public/form/start/67564508. Alternatively, send payment
(check or money order) to: U.S. Department of Treasury, Mine Safety and Health
Administration, P.O. Box 790390, St. Louis, MO 63179-0390. Please include Docket and A.C.
Numbers.

43 FMSHRC Page 137

ADMINISTRATIVE LAW JUDGE ORDERS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
1331 PENNSYLVANIA AVENUE, NW, SUITE 520N
WASHINGTON, DC 20004-1710
TELEPHONE: (202)434-9958 / FAX: (202)434-9949

March 11, 2021
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
on behalf of TRACY A. LEWIS,
Complainant,

TEMPORARY REINSTATEMENT
Docket No. VA 2021-0008-D
MSHA Case No.: NORT-CD 2021-03

v.
TIP TOP MATERIALS, LLC,
Respondent

Mine: Tip Top Materials, LLC
Mine ID: 44-07399

ORDER GRANTING TEMPORARY REINSTATEMENT
OF TRACY A. LEWIS
Before: Judge Young
Pursuant to Section 105(c)(2) of the Federal Mine Safety and Health Act of 1977 (“Act”),
30 U.S.C. § 801, et. seq., and 29 C.F.R. § 2700.45, the Secretary of Labor (“Secretary”) on
February 26, 2021, filed an Application for Temporary Reinstatement of miner Tracy A. Lewis
(“Complainant”) to his former position with Tip Top Materials, LLC (“Respondent”) at
Respondent’s mine pending final hearing and disposition of the case.
According to Commission Rule 45, a request for hearing must be filed within 10 days
following receipt of the Secretary’s application for temporary reinstatement. 29 C.F.R.
§ 2700.45(c). The Secretary’s certificate of service states that the Application for Temporary
Reinstatement of Complainant was served on Respondent by electronic mail on February 26. The
Respondent has not filed a timely Request for Hearing.
The Secretary has found that the Complaint was not frivolously brought and, as explained
below, has provided evidence supporting that determination. Therefore, consistent with Section
105(c)(2) of the Act, the temporary reinstatement of Tracy A. Lewis is granted.
Law and Regulations
Section 105(c) of the Mine Act prohibits discrimination against miners for exercising any
protected right under the Mine Act and provides that a miner may file a complaint with the
Secretary alleging discrimination. 30 U.S.C. § 815(c)(1-2). The plain language of the Act also
provides that “if the Secretary finds that the complaint was not frivolously brought, the
Commission, on an expedited basis upon application by the Secretary, shall order the immediate
reinstatement of the miner pending final order on the Complaint.” 30 U.S.C. § 815(c)(2)
(emphasis added).

43 FMSHRC Page 138

The Commission’s regulations control the temporary reinstatement procedures. Once an
application for temporary reinstatement is served on the person against whom relief is sought,
that person shall notify the Chief Administrative Law Judge or his designee within 10 calendar
days whether a hearing on the application is requested. 29 C.F.R. § 2700.45(c). If no hearing is
requested, the Judge assigned to the matter shall review immediately the Secretary’s application
and, if based on the contents thereof, the Judge determines that the miner’s complaint was not
frivolously brought,1 shall issue immediately a written order of temporary reinstatement. Id.
If there is a hearing, the judge must determine whether the complaint of the miner “is
supported by substantial evidence and is consistent with applicable law.”2 Sec=y of Labor on
behalf of Peters v. Thunder Basin Coal Co., 15 FMSHRC 2425, 2426 (Dec. 1993). In the instant
case, however, the Respondent has not timely filed a request for hearing. Thus, Commission
Procedural Rule 45(c) compels me to review the Secretary’s determination that the Complaint in
this matter was not frivolously brought. See 29 C.F.R. § 2700.45(c).
Disposition
The Secretary has provided the evidentiary basis for his determination that the complaint
in this matter has not been frivolously brought. The Act requires the Secretary to investigate the
miner’s complaint of discrimination. 30 U.S.C. § 815(c)(2). The Secretary’s application includes
the complaint filed by Complainant (Exhibit “A” to the Application) and the Declaration of
Special Investigator Michael R. Hughes indicating that this was done (Exhibit “B.”)
Mr. Hughes’ Declaration provides facts in support of the Secretary’s conclusion that the
complaint was not frivolously brought, including:
1. Complainant was a “miner” employed as a foreman at a “mine” operated by a “person,”
as defined by the Act;
2. Complainant participated in an MSHA investigation into a discrimination complaint
arising from the firing of his son, Matthew Lewis, allegedly for filing a safety complaint
with MSHA;
3. Complainant had been ordered by the mine superintendent to fire his son for making a
safety-related complaint to MSHA, and that he carried out the order;

1

The Act’s legislative history suggests that a complaint is not frivolously brought if it
“appears to have merit.” S. Rep. No. 181, 95th Cong., 1st Sess. 36-37 (1977), reprinted in Senate
Subcommittee on Labor, Committee on Human Resources, 95th Cong. 2nd Sess., Legislative
History of the Federal Mine Safety and Health Act of 1977, at 624-25 (1978). In addition to
Congress’ “appears to have merit” standard, the Commission and the courts have also equated
“not frivolously brought” to “reasonable cause to believe” and “not insubstantial.” Sec'y of Labor
on behalf of Price v. Jim Walter Res., Inc., 9 FMSHRC 1305, 1306 (Aug. 1987), aff'd, 920 F.2d
738, 747 & n.9 (11th Cir. 1990).
2
“Substantial evidence” means “such relevant evidence as a reliable mind might accept
as adequate to support [the judge’s] conclusion.” Rochester & Pittsburgh Coal Co., 11 FMSHRC
2159, 2163 (Nov. 1989) (quoting Consolidated Edison Co. V. NLRB, 305 U.S. 197, 229 (1938)).
43 FMSHRC Page 139

4. Complainant was subsequently terminated from his employment under circumstances
that Mr. Hughes found to provide “reasonable cause to believe that Tracy Lewis was
discharged because he engaged in protected activities.”
Dec. of Michael R. Hughes, Feb. 4, 2021 (Ex. “B” to App. For Temp. Reinst.)
The Complaint was timely filed, within a week after Complainant was terminated. It
includes additional allegations relevant to MSHA’s decision. Complainant stated that he was told
by other employees at the mine that Complainant would be “gone in two weeks,” and that he was
told he was fired for approaching too quickly in his vehicle upon learning of a confrontation
between his son and the mine superintendent and other employees.
The facts provided in support of the agency’s decision, if true, would establish
jurisdiction, a timely complaint of discrimination, and that Complainant engaged in protected
activity and suffered an adverse action close in time to the protected activity, under
circumstances that provide a reasonable cause to believe that there was a causal nexus between
his participation in an MSHA investigation and his termination.
Findings and Conclusion
At this stage, the facts alleged by the Secretary are undisputed. Therefore, I find that the
Complaint for discrimination has not been frivolously brought, and that Complainant Tracy A.
Lewis is entitled to Temporary Reinstatement under the provisions of Section 105(c) of the Act.
ORDER
It is hereby ORDERED that Tracy A. Lewis be immediately TEMPORARILY
REINSTATED to his former job as a foreman at the Tip Top Materials mine at his former rate
of pay, overtime, and all benefits he was receiving at the time of his termination.
This Order SHALL remain in effect until such time as there is a final determination in
this matter by hearing and decision, approval of settlement, or other order of this court or the
Commission.
I retain jurisdiction over this temporary reinstatement proceeding. 29 C.F.R.
§ 2700.45(e)(4). The Secretary SHALL provide a report on the status of the underlying
discrimination complaint as soon as possible. Counsel for the Secretary SHALL also
immediately notify my office of any settlement or of any determination that Tip Top Materials,
LLC, did not violate Section 105(c) of the Act.

/s/ Michael G. Young
Michael G. Young
Administrative Law Judge

43 FMSHRC Page 140

Distribution (Via Certified Mail & E-mail)
LaShanta Harris, Esq., U.S. Dept. of Labor, Office of the Regional Solicitor, 201 12 Street
South, Suite #401, Arlington, VA 22202, Harris.LaShanta@dol.gov
Christopher Dale, Superintendent, Tip Top Materials, LLC, 1704 U.S. Highway 19, Lebanon,
VA 24266, cldale.construction@bvu.net
Wes Addington, Esq., Appalachian Citizens’ Law Center, 317 Main Street, Whitesburg, KY
41858, wes@aclc.org
Tony Oppegard, Esq., P.O. Box 22446, Lexington, KY 40522, tonyoppegard@gmail.com

43 FMSHRC Page 141

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
1331 PENNSYLVANIA AVENUE, NW, SUITE 520N
WASHINGTON, DC 20004-1710
TELEPHONE: (202)434-9958 / FAX: (202)434-9949

March 16, 2021
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
on behalf of TRACY A. LEWIS,
Complainant,

TEMPORARY REINSTATEMENT
Docket No. VA 2021-0008-D
MSHA Case No.: NORT-CD 2021-03

v.
TIP TOP MATERIALS, LLC,
Respondent

Mine: Tip Top Materials, LLC
Mine ID: 44-07399

ORDER OF TEMPORARY ECONOMIC REINSTATEMENT
Before: Judge Young
This matter is before me on an application for temporary reinstatement filed by the
Secretary of Labor (“Secretary”) on behalf of Tracy Lewis (“Complainant”) pursuant to section
105(c)(2) of the Federal Mine Safety and Health Act of 1977 (“Mine Act”), 30 U.S.C. §
815(c)(2), against Tip Top Materials, LLC (“Tip Top”). The Secretary filed the Application for
Temporary Reinstatement on February 26, 2021. The Respondent did not file a timely Request
for Hearing, and the temporary reinstatement of Tracy A. Lewis was ordered by me on March
11, 2021.
The Respondent subsequently retained counsel and the parties to this case – the
Secretary; Tracy A. Lewis; and Tip Top Materials, LLC - through their respective counsel filed a
Joint Motion to Approve Economic Temporary Reinstatement Agreement for Tracy A. Lewis on
March 16, 2021. Pursuant to the Agreement, Tip Top, effective March 12, 2021, shall place
Lewis “in the same financial and legal position that he would be in had he physically returned to
work” while his discrimination case on the merits is pending.
The Agreement sets forth the terms of the temporary economic reinstatement, including
Complainant’s rate of pay and benefits. Lewis shall be paid every Friday via a check mailed to
him at 8717 Lewis Mountain Road, Pound, VA 24279. The Agreement includes other terms and
conditions which are incorporated into this order by reference.
ORDER
I have considered the representations and documentation submitted in this case and I
conclude that the terms set forth in the Agreement are appropriate under section 105(c)(2) of the
Mine Act. Consequently, the Agreement is APPROVED and Tip Top is ORDERED to
economically temporarily reinstate Tracy A. Lewis pursuant to the terms and conditions set forth
in the Agreement.

43 FMSHRC Page 142

This Order SHALL remain in effect until such time as there is a final determination in
this matter by hearing and decision, approval of settlement, or other order of this court or the
Commission.
I retain jurisdiction over this temporary reinstatement proceeding. 29 C.F.R.
§ 2700.45(e)(4). The Secretary SHALL provide a report on the status of the underlying
discrimination complaint as soon as possible. Counsel for the Secretary SHALL also
immediately notify my office of any settlement or of any determination that Tip Top Materials,
LLC, did not violate Section 105(c) of the Act.

/s/ Michael G. Young
Michael G. Young
Administrative Law Judge

Distribution (Via Certified Mail & E-mail)
LaShanta Harris, Esq., U.S. Dept. of Labor, Office of the Regional Solicitor, 201 12 Street
South, Suite #401, Arlington, VA 22202, Harris.LaShanta@dol.gov
Dennis E. Jones, Esq., 230 Charwood Drive, Suite A, Abingdon, VA 24210; dejones@bvu.net
Wes Addington, Esq., Appalachian Citizens’ Law Center, 317 Main Street, Whitesburg, KY
41858, wes@aclc.org
Tony Oppegard, Esq., P.O. Box 22446, Lexington, KY 40522, tonyoppegard@gmail.com

43 FMSHRC Page 143

